DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-8 have been examined and rejected. This is the first Office action on the merits.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM FOR DISPLAYING MEDICAL INFORMATION ON A SUPPLEMENTARY DISPLAY.

Claim Objections
4.	Claim 4 is objected to because of the following informalities: Claim 4 recites the limitation “the operating unit” in [line 2] of the claim. There is insufficient antecedent basis for this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasima (Pub. No. US 2016/0363774) in view of Funahashi (Pub. No. US 2004/0190795).

6-1.	Regarding claim 1, Kawasima teaches the claim comprising:... a storage which stores first... information and second... information added to the first... information, by disclosing a main storage device [paragraph 44] that stores a first display screen [paragraph 72] and a second display screen [paragraph 73]. 
Kawasima teaches a main terminal which includes a main display and a first hardware processor which obtains the first... information... to display the first... information on the main display, by disclosing a mobile terminal that includes a central processing unit [paragraph 40] that receives and displays the first display screen from the main storage device [paragraphs 58, 72]. The first display screen corresponds to an image in which buttons, and the display components such as input areas, and the like are visible, and respective contents of text and images of the display components are omitted [paragraph 59].
Kawasima teaches a supplementary display apparatus which includes a supplementary display which can be worn by the user and which can be confirmed by sight by the user wearing the supplementary display apparatus and a second hardware processor which obtains the second... information related to the first... information displayed on the main display... to display the second... information on the supplementary display, by disclosing a head mounted display (HMD) that includes a CPU and a display part [paragraph 46]. In a private mode display, the HMD displays the second display screen with the omitted contents of text and images in an original state [paragraphs 58, 60, 74]. 
Kawasima does not expressly teach that the storage is included on a server, that the first and second information are medical information, and that the first and second medical information are obtained from the sever. Funahashi discloses retrieving medical images containing personal information from a server [paragraphs 36-37, 40]. This would save storage space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the storage of Kawasima on a server such that medical images containing personal information may be received from the server, as taught by Funahashi. This would save storage space on the mobile terminal as well as help keep personal information private when viewed.

6-2.	Regarding claim 2, Kawasima-Funahashi teach all the limitations of claim 1, wherein, the main terminal includes an operating unit which can be operated by the user, by disclosing that the mobile terminal includes a user InterFace (I/F) [Kawasima, paragraph 40] that allows the user to provide input to control the mobile terminal [Kawasima, paragraph 42].
Kawasima-Funahashi teach the server includes a third hardware processor in which the first medical information displayed on the main display is selected from a plurality of sets of first medical information stored in the storage based on an operation on the operating unit and in which the second medical information displayed on the supplementary display is selected from a plurality of sets of second medical information stored in the storage based on the first medical information displayed on the main display and the operation on the operating unit, by disclosing that the user may operate the mobile terminal in regular mode to select content to be display from an application [Kawasima, paragraphs 75-77] and then switch to private mode to display private information on the HMD [Kawasima, paragraphs 71-74; figure 6].
Kawasima-Funahashi teach the first hardware processor obtains the first medical information selected by the third hardware processor to display the first medical information on the main display, and the second hardware processor obtains the second medical information selected on the third hardware processor to display the second medical information on the supplementary display, by disclosing that in private mode, the first display screen is displayed by the mobile terminal [Kawasima, paragraph 72] and the second display screen is displayed by the HMD [Kawasima, paragraph 74]. 

6-3.	Regarding claim 3, Kawasima-Funahashi teach all the limitations of claim 1, wherein, the supplementary display apparatus includes a transparent display as the supplementary display, by disclosing that it is possible for the user to see ahead through the HDM [Kawasima, paragraph 32].
Kawasima-Funahashi teach the second hardware processor generates spatial information among at least any of a relative position, direction or display of the main display with relation to the supplementary display apparatus, by disclosing that the HDM includes an image capture part and a terminal display part having an image recognition part [Kawasima, paragraph 64; figure 5] that reads out camera images, recognizes the mobile terminal, and detects position coordinates, a size, a tilt, and the like of the mobile terminal and outputs a result indicating the detected position coordinates, the detected size, the detected tile, and the like of the mobile terminal [Kawasima, paragraph 67].
Kawasima-Funahashi teach the second hardware processor determines a display position of the second medical information on the supplementary display based on the generated spatial information and a size of the main display, and the second hardware processor displays the second medical information on the determined display position, by disclosing converting the coordinates of the second display screen based on the result, and displaying the second display screen at the display part by positioning to the mobile terminal [Kawasima, paragraphs 66, 68].

6-4.	Regarding claim 4, Kawasima-Funahashi teach all the limitations of claim 3, wherein, the storage stores display position information in which an operation on the operating unit is corresponded to the display position of the second medical information, and based on the display position information corresponding to the operation on the operating unit, the second hardware processor determines a display position of the second medical information on the supplementary display, by disclosing that the user may operate the mobile terminal in regular mode to select content to be display from an application [Kawasima, paragraphs 75-77] and then switch to private mode to display private information on the HMD [Kawasima, paragraphs 71-74; figure 6]. In private mode, certain information may be displayed on the mobile terminal at a particular position and certain information may be displayed on the HMD at a particular position [Kawasima, paragraphs 102-104; figure 13]. This allows the user to overlay the content displayed on the HMD with that of the mobile terminal to allow for easy operation of keys using the mobile terminal [Kawasima, paragraphs 102-103].

6-5.	Regarding claim 5, Kawasima-Funahashi teach all the limitations of claim 4, wherein the display position information includes a relative display position with relation to the main display, by disclosing that in private mode, certain information may be displayed on the mobile terminal at a particular position and certain information may be displayed on the HMD at a particular position [Kawasima, paragraphs 102-104; figure 13]. This allows the user to overlay the content displayed on the HMD with that of the mobile terminal to allow for operation of keys using the mobile terminal [Kawasima, paragraphs 102-103].

6-6.	Regarding claim 6, Kawasima-Funahashi teach all the limitations of claim 4, wherein, an operation corresponded to coordinates on a display screen of the main display is possible on the operating unit, by disclosing that the mobile terminal includes a user InterFace (I/F) [paragraph 40] that allows the user to provide input to control the mobile terminal [Kawasima, paragraph 42].
	Kawasima-Funahashi teach the display position information includes the relative display position with relation to the coordinates corresponding to the operation on the operating unit, by disclosing that in private mode, certain information may be displayed on the mobile terminal at a particular position and certain information may be displayed on the HMD at a particular position [Kawasima, paragraphs 102-104; figure 13]. This allows the user to overlay the content displayed on the HMD with that of the mobile terminal to allow for operation of keys using the mobile terminal [Kawasima, paragraphs 102-103].

6-7.	Regarding claim 7, Kawasima-Funahashi teach all the limitations of claim 1, wherein the first medical information includes a medical image obtained by imaging a subject or a date and time of examination, by disclosing that in private mode, certain information that is not private may continue to be displayed on the mobile terminal [Kawasima, paragraphs 102-104; figure 13]. Medical images having supplemental information may be retrieved for display [Funahashi, paragraphs 36-37, 40].

6-8.	Regarding claim 8, Kawasima-Funahashi teach all the limitations of claim 1, wherein the second medical information includes at least any of the following, name of subject, ID number, birthdate, sex, opinion regarding corresponding first medical information, and diagnostic result based on corresponding first medical information, by disclosing that private information includes a subject and contents of a message [Kawasima, paragraphs 34-38].

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178